Citation Nr: 1449004	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1951 to November 1954. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In August 2010, the Board remanded this claim for additional development.  In January 2012, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2012).  An opinion was received in March 2012.  This opinion was determined to be inadequate in August 2012 and a request for further clarification was made.  An additional VHA opinion was received in August 2012.  The case returned to the Board in December 2012 at which time the claim on appeal was denied.  Thereafter, the Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the December 2012 decision.  The Court granted the JMR in a May 2014 Order.  This issue has now returned to the Board for further consideration

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the JMR indicates that a remand is required in this case due to deficiencies found in conjunction with the December 2012 Board decision.  

The JMR pointed out three primary bases for vacating the December 2012 Board decision.  First, it was noted that the Board failed to address the June 2009 VA treatment record in which a VA treating physician provided a diagnosis of PTSD and indicated that the Veteran's experience in the Korean conflict was an Axis IV contributing element of his condition.  In the JMR, it was directed that upon Remand, the Board should address whether the June 2009 VA treatment record established a current diagnosis of PTSD and is also sufficient to establish a connection between PTSD and service (pgs. 6-7).  

As a second point, it was found in the JMR that the Board failed to ensure that the VA medical examinations and opinions obtained were adequate to address the appellant's claim for entitlement to service connection for a psychiatric disorder.  In this regard, it was mentioned that the Board had acknowledged that the record contained a private treatment statement of Dr. M., submitted in 1969, indicating that he had treated the Veteran from January to April 1955 for schizophrenic reaction, catatonic type, but that VA medical opinions had not adequately addressed this evidence.  For instance, a May 2011 VA psychiatric evaluation and a March 2012 VHA opinion were identified as essentially inadequate, as both opinions noted no evidence/clear documentation of psychotic/psychiatric problems until 1968.  In the JMR, the parties agreed that the VA medical opinions obtained did not adequately address the Veteran's relevant treatment and symptoms history and noted that where the Board has relied on a medical opinion that is inadequate, remand in the appropriate remedy.  

Finally, as a related matter the parties to the JMR observed that the Board specifically requested that the VHA reviewing physician acknowledge the Veteran's symptoms experienced within a year after discharge and discuss any lay or medical evidence of continuity of symptomatology, and found that there was not substantial compliance with these instructions in the January and August VHA opinions provided.  In the JMR it was pointed out that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It was also emphasized that a remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Hence, given the deficiencies discussed above, the case is being remand for a medical opinion addressing the aforementioned matters.  Prior to obtaining a further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake action to obtain and associate with the claims file any outstanding, pertinent records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his service connection claim an acquired psychiatric disorder, to include PTSD and depression.  Appropriate steps should be taken to obtain any such identified record.

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Forward the entire claims file, to include a complete copy of this REMAND, to an appropriate VA physician, specializing in PTSD/psychiatric evaluations, in order to obtain an adequate opinion with complete rationale addressing the following questions.   The claims file must be made available and reviewed by the examiner and thee examination report should note that the claims file was reviewed.

(a) Are the criteria for a diagnosis of PTSD met?  If so, is this diagnosis related to the Veteran's experience in the Korean conflict?  If not, please explain the basis for these opinions and reconcile them with a June 2009 VA treatment record which reveals a diagnosis of PTSD and indicates that the Veteran's experience in the Korean conflict was an Axis IV contributing element of his condition.

(b) With respect to currently manifested psychiatric conditions other than PTSD, please identify all such conditions.  Provide an opinion as to whether it is at least as likely as not that a psychosis manifested during service (October 1951 to November 1954) or within the first post-service year, ending in November 1955. 

In this regard it is imperative to review, discuss and if necessary reconcile, a private treatment statement submitted of Dr. M. in 1969, indicating that he had treated the Veteran from January to April 1955 for schizophrenic reaction, catatonic type.

(c) Address whether it is at least as likely as not that any currently manifested psychiatric condition manifested during service (October 1951 to November 1954) or is otherwise is at least as likely as not etiologically related to service, to include by virtue of continuity and chronicity of symptomatology.  

In doing so, the examiner MUST acknowledge and discuss as appropriate symptoms experienced within a year of discharge, as well as lay and medical evidence of continuity of symptomatology.  Again, it is imperative to review, discuss and if necessary reconcile, a private treatment statement submitted of Dr. M. in 1969, indicating that he had treated the Veteran from January to April 1955 for schizophrenic reaction, catatonic type  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  The AOJ will then readjudicate the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD and depression.  Readjudication of the claim should include consideration of all evidence added to the file since the most recent SSOC was issued in November 2011.  If the benefit sought on appeal remains denied, the Veteran should be provided with a SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



